DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Status of the Claims
The amendment/response filed 10/06/2021 have been entered and fully considered.  Claims 1-6, 10-15, and 18-21 are pending.  Claims 7-9 and 16-17 are cancelled.  Claim 21 is new.  Claim 20 is withdrawn.  Claims 1-3, 15-16, and 20 are amended.  Claims 1-6, 10-16, 18-19, and 21 are examined herein.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 contains an incorrect status identifier.  The status identifier is “presently amended” while it should be “withdrawn – currently amended.”  As indicated in paragraph 4 of the previous Office .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-16, 18-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “electro-active nitrogen-doped carbon-based hydrophobic functional groups chemically bonded to a surface.”  The specification does not appear to provide support for the combined features of “electro-active nitrogen-doped carbon-based hydrophobic functional groups chemically bonded to a surface.”  The published 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-6, 10-16, 18-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Regarding claim 1, the claim recites “electro-active nitrogen-doped carbon-based hydrophobic functional groups chemically bonded to a surface.”  It is unclear how the functional groups are electro-active nitrogen-doped carbon-based hydrophobic functional groups.  Given the rejection under 35 USC 112(a) above, “nitrogen-doped carbon-based” will be interpreted as referring to the additive, and “electro-active” and “hydrophobic” will be interpreted as referring to separate functional groups.  Claims 2-6, 10-16, 18-19, and 21 depend from claim 1 and are rejected for the same reason.
Claim 2 recites the limitation "the carbon surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 recites “a surface”.  The limitation in claim 2 will be interpreted as referring to the surface of claim 1 for the purpose of this Office action.
Regarding claims 2 and 21, claim 2 recites “the additive comprises electrochemically active functional groups on the carbon surface with free electron pairs” and claim 21 recites “the additive comprises functional groups on the carbon surface with free electron pairs that are active for electrochemical reactions.”  It is unclear what applicant considers a functional group that has free electron pairs.  In paragraph [0022] of the published specification, applicant states: “The unique combination of properties can include, but are not limited to: regions of hydrophobicity, electrochemical activity for reactions including reduction of oxidants, electrical conductivity, high surface area, porosity optimized for the electrode application, strong bonding to metal catalysts through electron donation from atoms on the surface that contain free electron pairs, such as N or P, and electron donation to ions or molecules in the electrolyte.”  Emphasis added.  In paragraph [0026] of the published specification, applicant states: “Those skilled in the art would appreciate that pyridinic nitrogen contains a free electron pair and is associated with electro-activity.  The composition values fall within the range typically reported using similar methods for CNxPy preparation.”  Is nitrogen doping of the carbon considered a functional group?  Is pyridinic carbon?  Clarification is requested.  For the purpose of this Office action, two interpretations will be applied: one in which nitrogen doping of the carbon qualifies and one in which pyridinic nitrogen qualifies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-6, 10-15, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0170885 A1 (“Gyoten”) in view of US 2012/0295137 A1 (“Ozkan”).
Regarding claims 1 and 19, Gyoten discloses a fuel cell electrode 11 comprising a catalyst layer 12 and a gas diffusion layer 19, the catalyst layer having an electro-active carbon-based multi-functional electrode additive (Abstract; Figs. 10, 13, 16) comprising hydrophilic functional groups chemically bonded to a surface ([0051]-[0054], [0138]-[0140], [0145]-[0147], [0189]-[0190], [0194]-[0199], [0201]-[0205], [0208]-[0214], [0226]-[0230]).
Gyoten does not expressly disclose the additive is nitrogen-doped.
Ozkan discloses an electrode for reduction of an oxidant including a phosphorus-doped carbon-containing catalyst represented by the chemical formula CNxPy, where x is from about 1 wt. % to about 10 wt. % and y is from about 1 ppm to about 2 wt. % (Abstract; [0035]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the catalyst of Ozkan in the electrode of Gyoten because Ozkan discloses it is a cost-effective catalyst material.
Regarding claims 2 and 21, modified Gyoten discloses the additive of claim 1.  As discussed above, Ozkan discloses nitrogen doping of the carbon-containing catalyst.  As one having ordinary skill in the art would readily recognize, the nitrogen doped into 
Regarding claim 3, modified Gyoten discloses the additive of claim 1.  Gyoten further discloses that silicon is bonded to a carbon surface ([0044], [0047]-[0050], [0054]-[0056], [0130]-[0131], [0138]-[0140], [0142], [0145]-[0148], [0150]-[0157], [0169]-[0175], [0190]-[0193], [0197]-[0198], [0201]-[0202], [0209], [0212]-[0215], [0228]-[0229]).
Regarding claim 4, modified Gyoten discloses the additive of claim 1.  Regarding the nitrogen content, as noted above Ozkan discloses CNxPy, where x is from about 1 wt. % to about 10 wt. % (Abstract; [0035]).  
Regarding claim 5, modified Gyoten discloses the additive of claim 1.  Gyoten further discloses the functional group is bonded via an oxide or an –OH group on the surface ([0050], [0056], [0131], [0142], [0151], [0170]).  Gyoten is silent regarding the oxygen content being 0.1-20%.  However, given that the oxide or –OH group is provided to bond with the silane to form a monomolecular layer, thereby improving the efficiency of the electrode reaction ([0033]) it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of oxygen to effect proper coating of the monomolecular layer to improve the efficiency of the electrode reaction.
Regarding claim 6
Regarding claim 10, modified Gyoten discloses the additive of claim 1.  Gyoten further discloses the additive comprises a catalyst particle 13, 84, 91, 109.
Regarding claim 11, modified Gyoten discloses the additive of claim 1.  Gyoten further discloses the additive comprises at least one region having at least one hydrophilic functional group ([0051]-[0052], [0055], [0139], [0187]-[0189], [0191], [0194]-[0199], [0203]-[0204], [0212]-[0213], [0215], [0220], [0226]-[0229]).
Regarding claim 12, modified Gyoten discloses the additive of claim 1.  Gyoten further discloses the functional group comprises a fluorocarbon.  For example, the silane compound may be SiCl3–(CH2)2–CF3 ([0154]) or SiCl3–(CH2)2–(CF2)m–CF3 (m is an integer of 0 to 9) ([0155]) (emphasis added).  See also the silane compounds disclosed in [0156]-[0157], [0175], [0212].
Regarding claim 13, modified Gyoten discloses the additive of claim 1.  Gyoten further discloses the functional group comprises a hydrocarbon.  For example, the silane compound may be CH3–(CH2)n–SiCl3 (n is a positive number of 10 or over and not over than 25) ([0150]).  See also the silane compounds disclosed in [0153]-[0154], [0156]-[0157], [0169], [0172]-[0175], [0201], [0212].
Regarding claim 14, modified Gyoten discloses the additive of claim 1.  Gyoten further discloses the functional group self-assembles to form a monomolecular layer ([0054], [0131], [0137], [0140], [0142]-[0143], [0145]-[0146], [0150]-[0151], [0153], [0154], [0156], [0167]-[0172], [0190], [0197], [0201]-[0202], [0212], [0223], [0228]).
Regarding claim 15, modified Gyoten discloses the additive of claim 1.  Ozkan teaches the catalyst has a high specific surface area from about 10 m2/g to about 3,000 m2/g ([0046]) and teaches that the increased surface area increases the activity of the 
Regarding claim 18, modified Gyoten discloses the additive of claim 10.  It is deemed that the ability to produce measurable current for oxygen reduction >1 mA/cm2 of a coated geometric area at >0.6 V versus a reversible hydrogen electrode is an inherent characteristic and/or property of the specifically disclosed additive.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0170885 A1 (“Gyoten”) in view of US 2012/0295137 A1 (“Ozkan”) as applied to claim 1 above, and further in view of US 2015/0376817 A1 (“Xu”)
Regarding claims 2 and 21, modified Gyoten discloses the additive of claim 1.  Even if Ozkan does not disclose the additive comprises electrochemically active functional groups on the carbon surface with free electron pairs [claim 1] or the additive comprises functional groups on the carbon surface with free electron pairs that are active for electrochemical reactions [claim 21], this feature is taught by Xu.
Xu discloses an oxygen and nitrogen co-doped polyacrylonitrile-based carbon fiber (Abstract) that has a nitrogen-containing active functional group including one or more of a pyridinic nitrogen, a pyrrolic nitrogen, a graphitic nitrogen and the like located at the edges of carbon basal planes on the surface of the carbon fiber ([0017], [0043], [0052]).  The nitrogen-containing active functional groups at the edges of carbon basal planes on the surface of the carbon fibers had electrocatalytic activity for cathodic oxygen reduction; and the ORR current also increased with the increase in the quantity of the redox electricity supplied in the electrochemical modification ([0052]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the nitrogen-containing active functional group as taught by Xu to provide increased electrocatalytic activity for cathodic oxygen reduction and ORR current.  As one having ordinary skill in the art would readily recognize the nitrogen taught by Xu has a free electron pair.

Response to Arguments
In view of the amendment to claim 3, the rejection of claim 3 under 35 USC 112(b) has been withdrawn. 
In view of the amendment to claim 1, the rejection under 35 USC 102 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2004/0170885 A1 (“Gyoten”) in view of US 2012/0295137 A1 (“Ozkan”).  However, the amendment to claims 1 and 2 has given rise to rejections under 35 USC 112(a) and 112(b). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727